Citation Nr: 0407382	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a left knee injury, currently rated as 20 
percent disabling.   


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1990 to 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in No. Little Rock, Arkansas (RO).                 


FINDING OF FACT

The appellant experiences no more than moderate impairment of 
the left knee; the left knee has a range of motion from zero 
to 110 degrees with functional loss that equates to no more 
than limitation of flexion to 60 degrees or limitation of 
extension to 5 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the post-operative residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the issue 
on appeal, the RO notified the appellant in August 2002, of 
the evidence needed from him to support his claim, and what 
evidence the RO would obtain.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Board further observes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  The appellant has also been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an evaluation in excess of 20 percent for 
the post-operative residuals of a left knee injury.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2002, the appellant was 
provided a VA examination which was pertinent to his service-
connected left knee disability.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds that, in light of the above, the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish an 
evaluation in excess of 20 percent for his service-connected 
post-operative residuals of a left knee injury, and has been 
provided assistance in obtaining the evidence.  Thus, the 
Board finds that no additional notice or duty to assist is 
required under the provisions of 38 C.F.R. § 3.159.


II.  Factual Background

The appellant's service medical records include a Medical 
Board Report, dated in July 1991, that noted that the 
appellant had twisted his left knee while running during boot 
camp.  The appellant subsequently developed left knee pain 
and was diagnosed with retropatellar pain syndrome of the 
left knee.  According to the report, in May 1991, the 
appellant underwent a left knee arthroscopy which revealed 
chondromalacia of the patella and lateral subluxation.  A 
lateral retinacular release was also performed.  The 
appellant's post-operative diagnosis was left knee 
patellofemoral subluxation, with chondromalacia of the 
patella, status post open lateral retinacular release.  By a 
subsequent Medical Board Report, the Medical Board 
recommended that the appellant be separated from the military 
due to his left knee disability.  In March 1992, the 
appellant received a medical discharge.     

In April 1992, the appellant underwent a VA examination.  At 
that time, he stated that he had injured his left knee while 
he was in the military, and that he had subsequently 
undergone arthroscopic surgery.  The appellant indicated that 
at present, he had constant left knee pain, the intensity of 
which varied.  He noted that his symptoms were aggravated by 
weather changes, running, squatting, standing more than 30 
minutes, and climbing stairs.  According to the appellant, he 
was able to walk without difficulty.  The appellant reported 
that he did not use a cane, but that he did wear a knee brace 
intermittently.  He stated that his knee did not lock or give 
away, and that he did not take any medication for the 
discomfort.  The appellant indicated that he had swelling 
after walking more than one half of a mile.  According to the 
appellant, he was not currently working, but was looking for 
a job as a plumber.  He noted that employers were reluctant 
to hire him because of his left knee disability.   

The physical examination of the appellant's left knee 
revealed a full range of motion.  No crepitance was noted, 
and he had moderate tenderness at the medial joint line.  The 
appellant squatted with difficulty.  The remainder of the 
knee examination was unremarkable.  The diagnosis was 
residuals of a left knee injury, post-operative.  At the time 
of the appellant's April 1992 VA examination, the appellant 
had an x-ray taken of his left knee.  The x-ray was 
interpreted as showing no joint effusion.  The articular 
surfaces and the joint space of the left knee appeared 
unremarkable.  The impression was that no acute or focal bony 
abnormalities were noted.     

By an August 1992 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
the post-operative residuals of a left knee injury.  At that 
time, the RO assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for the appellant's 
service-connected left knee disability, effective from March 
21, 1992.       

In June 2002, the appellant requested that his service-
connected left knee disability be reevaluated for a higher 
rating.  The appellant stated that he experienced chronic 
left knee pain, and that his knee made a cracking sound all 
of the time.  He indicated that on occasion, his left knee 
would "give out."  According to the appellant, his left 
knee pain was aggravated by prolonged standing, and when he 
climbed stairs or squatted down to pick up something.  The 
appellant reported that he was employed at that the United 
States Postal Service, and that he was having problems at 
work due to his left knee disability because his job required 
him to stand for long periods of time.     

VA Medical Center (VAMC) outpatient treatment records show 
that in June 2002, the appellant sought treatment for 
complaints of left knee pain for the past two weeks.  At that 
time, the appellant indicated that he was taking over the 
counter medication for the pain, but that he was experiencing 
little relief.  He reported that his left knee would swell 
"off and on," but that the swelling subsided with 
elevation.  It was noted that a recent left knee x-ray was 
normal.  The physical examination of the appellant's left 
knee showed mild swelling around the joint, with no warmth.  
The appellant had pain on palpation in the outer lateral part 
of the knee joint, and in the medial side of the joint.  No 
effusion was felt, and the anterior and posterior drawer 
tests were negative.  The diagnosis was acute knee pain.  

A VA joints examination was conducted in August 2002.  At 
that time, the appellant stated that he had constant left 
knee pain and popping.  He indicated that he took Tylenol and 
Aleve on a p.r.n. (as occasion requires) basis, with little 
relief.  The appellant noted that he had increased pain with 
all activities and with weather changes.  Functional losses 
were squatting, running, and playing basketball.  According 
to the appellant, his left knee did not lock, "but rarely 
g[ave] way without falling."  The appellant reported that he 
did not use a brace, cane, or crutch, and that he rarely had 
swelling.  He stated that he worked at the post office and 
had lost approximately 10 days in the past six months due to 
his left knee disability.  

The left knee physical examination showed that the appellant 
had generalized tenderness throughout, more pronounced about 
the patella.  The appellant could extend to zero degrees, and 
flex to 110 degrees with marked crepitance.  There was no 
edema or effusion, and there were no deformities.  Ligaments 
appeared intact.  The appellant ambulated with a slight limp, 
and he was unable to squat.  The diagnosis was residuals of a 
left knee injury, post-operative.  An x-ray of the 
appellant's left knee was reported to be normal.  

By a January 2003 rating action, the RO increased the 
disability rating for the appellant's service-connection left 
knee disability, from 10 percent to 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, effective 
from June 21, 2002.       

In March 2003, the appellant submitted Form WH-380, 
Certification of Health Care Provider (Family and Medical 
Leave Act of 1993), United States Department of Labor, dated 
in February 2003.  The February 2003 certification was 
completed by a VA nurse who noted that the appellant's left 
knee disability was a lifelong condition which required 
periodic follow-up visits with his primary care provider.  
The VA nurse further reported that the appellant was not 
incapacitated due to his left knee disability, and that it 
was not necessary for him to "take work only intermittently 
or to work on a less than full schedule" as a result of his 
condition.  

In March 2003, the appellant submitted a calendar which 
showed sick leave that he had used for the year 2002 at the 
U.S. Postal Service.  According to the calendar, the 
appellant had 21 sick days in the year 2002.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2003).  

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's service-connected left knee disability is not 
listed on the Schedule; the RO assigned Diagnostic Code 5299- 
5257.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  The disability is 
currently rated as 20 percent disabling.  The most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Diagnostic Code 5257 addresses impairment of the 
knee involving recurrent subluxation or lateral instability.  
A 10 percent rating is warranted for slight impairment.  
Ratings of 20 and 30 percent are warranted for moderate and 
severe impairment, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The appellant maintains that his current rating is not high 
enough in light of the disability that his left knee causes.  
He indicates that he has constant pain in the left knee.  The 
appellant further notes that his left knee pain is aggravated 
by running, squatting, climbing, and prolonged standing.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In this regard, the Board notes that 
although the RO has evaluated the appellant's service-
connected left knee disability by analogy under Diagnostic 
Code 5257, which addresses impairment of the knee involving 
recurrent subluxation or lateral instability, the appellant's 
most recent VA examination, dated in August 2002, does not 
show any instability or subluxation of the left knee.  In the 
appellant's August 2002 VA examination, although it was noted 
that the appellant ambulated with a slight limp and that he 
was unable to squat, it was also noted that the ligaments 
appeared intact.  The diagnosis was residuals of a left knee 
injury, post-operative.  In addition, the Board also observes 
that according to VAMC outpatient treatment records, in a 
June 2002 physical examination, the appellant's anterior and 
posterior drawer tests were negative.  The diagnosis was 
acute knee pain.  Thus, a higher rating under Diagnostic Code 
5257 is not warranted because no instability or subluxation 
has been shown, and only moderate impairment is shown.

In the instant case, the Board recognizes that the appellant 
has slight limitation of motion of his left knee.  In the 
appellant's August 2002 VA examination, the appellant could 
extend to zero degrees and flex to 110 degrees, with marked 
crepitance.  In this regard, the Board notes that the 
evaluation of limitation of motion in the leg is governed by 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2003).  Under Diagnostic Code 5260, a 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees, and a 10 percent rating is warranted 
when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  Id.  Under 
Diagnostic Code 5261, a noncompensable rating is assigned 
when extension of the knee is limited to 5 degrees, and a 10 
percent rating is assigned when extension is limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 
percent rating is assigned when extension is limited to 15 
degrees, and a 30 percent rating is assigned when extension 
is limited to 20 degrees.  Id.  Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).  Accordingly, a rating in excess of 20 percent under 
Diagnostic Codes 5260 and 5261 is not warranted. 

With respect to potential application of other criteria, the 
Board first notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage or impairment of the 
tibia and fibula for evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2003).  In addition, 
the Board further notes that because arthritis has not been 
shown by the medical evidence of record, a separate 
evaluation is not warranted.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997).  

Accordingly, the preponderance of the evidence is against the 
claim for a higher rating, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected left knee disability, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
appellant has indicated that prolonged standing aggravated 
his left knee disability, and that as such, he was having 
problems at his job with the U.S. Postal Service.  The 
appellant has also stated that he has had to take sick leave 
from work due to his left knee disability, and he has 
submitted a calendar which showed that he had 21 sick days in 
the year 2002.  However, the schedular rating criteria are 
designed to take such factors into account.  In addition, the 
Board observes that in the February 2003 Department of Labor 
medical certification, it was reported that the appellant was 
not incapacitated due to his left knee disability, and that 
it was not necessary for him to "take work only 
intermittently or to work on a less than full schedule" as a 
result of his condition.  Thus, in the appellant's case, 
there is no indication that his left knee disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
post-operative residuals of a left knee injury is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



